 1

 2
                                                                          JS-6
 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10

11   RAUL URIARTE-LIMON,                     Case No. CV 17-5431-GW(KSx)

12                      Plaintiff,

13         v.                                  ORDER TO DISMISS WITH
                                               PREJUDICE
14   IN-N-OUT BURGERS, et al.,
15                      Defendants.
16

17

18
           Based upon the stipulation between the parties and their respective counsel,
19
     it is hereby ORDERED that this action is dismissed with prejudice in its entirety.
20
     Each party will bear its own attorneys’ fees and expenses.
21
           IT IS SO ORDERED.
22

23 Dated: December 4, 2018

24
                                           _________________________________
25                                         HONORABLE GEORGE H. WU
26                                         UNITED STATES DISTRICT JUDGE
27

28
